DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/22 has been entered.
 Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hayashi in view of US 2009/0060435 to Chan et al (hereinafter Chan) for newly independent claims 21, 24 and their respective dependent claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (disclosed in prior office action) in view of Chan.
Hayashi discloses in at least figures 7A, 21C-21F, and 31, a polarization maintaining multi-core fiber comprising: 
A plurality of fiber core areas (1) and a main outer cladding (5) surrounding the plurality of fiber core areas (figure 31), 
Wherein the plurality of fiber core areas includes one central fiber core area (unlabeled center core portion in figure 31), and two or more two fiber core areas (core area 1 surrounding central core) each with polarization features claimed (paragraph 201);
Wherein the central fiber core area is a polarization-maintaining fiber core area (paragraph 201); 
The outer fiber core areas include a fiber core (1) and inner cladding (2); and 
Wherein the refractive index difference between the inner and outer cladding is between -0.5% to 0.5% (see figures 7A and 21-24 for respective differences all falling in this range).
However, Hayashi fails to disclose the specific cross sectional shapes for the stress members being arc or oval.
Chan discloses stress members doped with Boron having the claims shapes (Arc in Figure 2D and oval in figure 2A). Similarly prior rejection cited art H2 has these shapes.
It would have been obvious to one having ordinary skill in the art to change the shapes of stress inducing members to create added fundamental mode cutoff.
Claim(s) 22-23 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as applied to claims above in view of Chan. 
Hayashi in view of Chan discloses the invention as claimed except for specific effective values for sizes, lengths and shape characteristics. 
Modifying the size and shape of a known variable is within the level of ordinary skill in the art to obtain an optimal result for the intended use of the device.
Allowable Subject Matter
Claims 1-2, 7-10, and 19-20 are allowable. The prior art fails to disclose in whole or combination, a central core surrounded by a polarization maintaining cladding with symmetrical stress units and additional surrounding fiber core/cladding units with the distances, dopant, and refractive index difference claimed. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883